                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                            MILWAUKEE DIVISION
______________________________________________________________________________

Gaudalupe Comonfort Pastrana
Rodrigo Neri-Beltran

       Plaintiffs

       v.
                                             Case No. _________________
Medji Restaurant, LLC
Cai Huang
“Amy” Huang

      Defendants.
______________________________________________________________________________

                                    COMPLAINT
______________________________________________________________________________

       Plaintiffs, by their attorneys, for their Complaint against Defendants state as follows:

       1.      This is an individual action under the Fair Labor Standards Act against all

Defendants, as well as an individual action under Wis. Stat. §109.03(5) against Defendant Medji

Restaurant, LLC to recover all minimum wages, overtime pay, and statutory penalties and costs

that the Plaintiffs should have but did not receive from the Defendants.

                                    JURISDICTION AND VENUE

       2.      This court has subject matter jurisdiction under 29 USC §216(b) and 28 U.S.C.

§1331 because Plaintiff alleges violations of the FLSA, 29 U.S.C. §201 et seq.

       3.      This Court has personal jurisdiction over the Defendants because they reside in

and perform a substantial amount of work in this District; and because the Plaintiffs’ claims arise

from the Defendant’s performance of work in, and therefore contacts with this District.

                                                 1




            Case 2:20-cv-00470-NJ Filed 03/24/20 Page 1 of 8 Document 1
       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to the claims described herein occurred in this district.

                                          THE PARTIES

       5.      At all times relevant to the Complaint, the Defendants operated a restaurant

named Meiji Cuisine located at 2503 Plaza Ct. in Waukesha, Wisconsin. (“Meiji Cuisine”)

       6.      Both named Plaintiffs were referred by an employment agency named Jou’s

Employment Agency Inc. to work for the Defendants in 2014, and thereafter became adult

residents of the State of Wisconsin. Plaintiffs performed non-tipped work for the Defendants at

Meiji Cuisine such as washing dishes, mopping floors, cleaning the restaurant to prepare for

opening and closing, and clearing garbage and snow from the restaurant’s parking lot. A copy of

the FLSA consents signed by both named plaintiffs are being filed with the Court on the same

day that this Complaint is filed with the Court.

       7.      Defendant Medji Restaurant, LLC is a domestic limited liability company based

in Wisconsin whose sole business is the operation of Meiji Cuisine. The co-defendants are a

married couple that owned and operated Meiji Cuisine. Defendant Amy Huang may also be

known by a Chinese first name that is currently unknown to the Plaintiffs.

                                               FACTS

       8.      Throughout the entire time period that the Plaintiffs worked for the Defendants at

Meiji Cuisine, they were the only employees responsible for performing the work described by

paragraph 6 of the Complaint.

       9.      Plaintiffs never received any tips for their work performed at Meiji Cuisine.



                                                   2




            Case 2:20-cv-00470-NJ Filed 03/24/20 Page 2 of 8 Document 1
       10.       Plaintiffs were required by the Defendants to work six days per week, with a start

time generally 30 minutes before Meiji Cuisine opens to the public at 11 a.m., and an ending

time approximately 30 minutes after the last diner leaves Meiji Cuisine or 10 p.m., whichever is

later. Plaintiffs may have worked longer during certain holidays.

       11.       Plaintiffs were required to work during hours when Meiji Cuisine was not open

because they were responsible for cleaning the restaurant for opening and closing.

       12.       Plaintiffs were required by the Defendants to remain at the restaurant during the

entire time period between their start time and ending time each day, so that even if they did not

perform active work during a moment in time they were engaged to wait for more work to arise,

which they would then be required to perform.

       13.       While the Plaintiffs were theoretically supposed to take a break between 3 p.m.

and 4 p.m. each day, due to work needs they had to perform Plaintiffs never received a full hour

off from work.

       14.       Defendants never maintained any records showing when the Plaintiffs started

work each day, when the Plaintiffs finished work each day; and when the Plaintiffs uninterrupted

meal break (if any) started or ended on any day.

       15.       When the Plaintiffs were first hired by Meiji Cuisine, they were paid a monthly

salary of $1,800 no matter how many hours they worked during the month.

       16.       While the Plaintiffs’ monthly salary did increase over time, so that by sometime

in 2019 it had become $2,100 per month, Defendants never explained to the Plaintiffs that the

salary increases was in recognition of the fact that they were working a greater number of hours.



                                                   3




             Case 2:20-cv-00470-NJ Filed 03/24/20 Page 3 of 8 Document 1
       17.     Even at $2,100 per month the monthly salaries the Plaintiffs received were never

sufficient to compensate them at $7.25 per hour for each and every hour that they worked during

any month.

       18.     Individual defendants Cai Huang and Amy Huang were fully aware of the hours

that the Plaintiffs worked; and were responsible for setting the amount of the Plaintiffs’

compensation as a monthly salary below the straight time minimum wage, with no overtime

premium pay no matter how many hours the Plaintiffs worked during the month. The individual

defendants were also responsible for instructing the Plaintiffs on when they should begin and

finish work each day, whether and how long of a break they may take during their workdays,

assigning them work to perform during their workdays, and prohibiting them from leaving Meiji

Cuisine during the day.

       19.     Upon information and belief the Defendants paid their other non-tipped

employees, such as bus boys, an hourly wage with overtime pay.

       Count I.       Minimum Wage and Overtime Pay Claim Under the Fair Labor
                      Standards Act.

       20.     Plaintiffs re-allege, and incorporate by reference, the allegations contained in

paragraphs 1- 19 of the Complaint.

       21.     Because the Plaintiffs were non-tipped employees of the Defendants, and because

the Plaintiffs do not fall within any of the exemptions recognized by §§207 and 213 of the FLSA,

the Plaintiffs were entitled to the full minimum wage for each and every hour they worked for

the Defendants, plus overtime pay for each and every hour worked over 40.

       22.     Because the monthly salaries the Plaintiffs received from the Defendants were

never sufficient to pay them the straight time minimum wage for each and every hour that the
                                               4




             Case 2:20-cv-00470-NJ Filed 03/24/20 Page 4 of 8 Document 1
Defendants either knew or should have known they worked, let alone overtime pay, any

agreement to use the monthly salary to compensate the Plaintiffs for all of their hours worked is

unlawful and unenforceable, so that the flexible workweek method is not available to compute

the Plaintiffs’ damages.

       23.     Instead, the monthly salary should be presumed as compensation for the

Plaintiffs’ first 40 hours worked each week, so that the Plaintiffs are entitled to an additional

time and a half the established regular rate for each and every one of their hours worked over 40

per week in addition to the salaries they received.

       24.     Even assuming the Court can rewrite the parties’ agreement to conform to the

law, the parties’ original agreement was to use the monthly salary to compensate the Plaintiffs

for approximately 57 hours worked each week, a figure computed by converting the monthly

salary of $1,800 to an equivalent weekly salary, and then dividing the result by the minimum

wage of $7.25 per hour.

       25.      When the Plaintiffs subsequently received a raise to their monthly salary from the

Defendants, the Defendants never communicated to the Plaintiffs that the raise was caused by an

increase in the number of hours that they were expected to work during the workweek.

Consequently, no amended agreement was ever formed to use the monthly salary to compensate

the Plaintiffs for more than 57 hours worked each week.

       26.     Therefore, even were the Court to rewrite the parties’ agreement to conform to the

law, the Plaintiffs are entitled to an additional time and a half the regular rate for each and every

one of their hours worked over 57 each week.



                                                 5




             Case 2:20-cv-00470-NJ Filed 03/24/20 Page 5 of 8 Document 1
        27.     Because the Defendants do not have any let along reasonable justifications for

using salaries below the minimum wage, and without any additions for overtime premium pay,

as the sole compensation for the Plaintiffs, the Plaintiffs are entitled to 100% liquidated damages

on all FLSA unpaid wages, plus the application of a three years statute of limitations for willful

violations.

        28.     The plaintiffs are additionally entitled to their reasonable attorneys fees and costs

of bringing their FLSA claims against the Defendants.

        29.     Because Individual Defendants Cai Huang and Amy Huang were themselves the

employers of the Plaintiffs under the FLSA, all defendants should be held jointly and severally

liable for all FLSA wages, liquidated damages, and attorneys’ fees and costs owed to the

Plaintiffs.


        Count II. Minimum Wage and Overtime Pay Claim Under Wisconsin Law.

        30.     Plaintiffs re-allege, and incorporate by reference, the allegations contained in

paragraphs 1- 29 of the Complaint.

        31.     Because exemptions under Wisconsin’s minimum wage and overtime laws mirror

the exemptions under the FLSA, Plaintiffs are entitled to the minimum wage of $7.25 per hour

for each and every hour worked, plus overtime premium pay for all hours worked over 40 per

week under Wisconsin law as well.

        32.     For each and every one of their work weeks the Plaintiffs are entitled to be paid

the difference between the full straight time minimum wage and the salaries they received, plus

premium pay equal to ½ of the minimum wage for each and every one of their hours worked

over 40 per week.
                                                  6




              Case 2:20-cv-00470-NJ Filed 03/24/20 Page 6 of 8 Document 1
       33.        By failing to pay to the Plaintiffs full minimum wage and overtime pay required

by law within 31 days of when those wages were earned, Meiji Restaurant, LLC violated Wis.

Stat. §§109.03(1) and (5), thus entitling the Plaintiffs to maintain an action against it pursuant to

Wis. Stat. §109.03(5).

       34.        The Defendants had no justifiable reasons for failing to pay full minimum wage

and overtime pay to the Plaintiffs, especially when they did offer hourly compensation plus

overtime pay as appropriate to Meiji Cuisine’s other non-tipped employees, so that the

Defendants withheld full minimum wage and overtime pay from the Plaintiffs for dilatory and

unjust reasons.

       35.        Plaintiffs are therefore entitled to recover from Meiji Restaurant, LLC, in addition

to all wages owed to them, an amount equal to 50% of the unpaid wages as liquidated damages

pursuant to Wis. Stat. §109.11(2).

       36.        Plaintiffs are also entitled to recover from entitled to recover from Meiji

Restaurant, LLC their reasonable attorneys’ fees and costs incurred in prosecuting this count of

the Complaint pursuant to Wis. Stat. §109.03(6).

       WHEREFORE, the Plaintiffs respectfully request the Court to enter an order that:

       1.         Finds that the Defendants are jointly and severally liable to them for all minimum

wage and overtime pay, plus 100% liquidated damages, and attorneys fees and costs arising out

of the Plaintiffs’ claims under the Fair Labor Standards Act, for the time period starting on

March 24, 2017;

       2.         Finds that Defendant Meiji Restaurant, LLC is liable to them for all minimum

wage, straight time pay, and overtime pay, plus 50% liquidated damages, and attorneys’ fees and

                                                   7




             Case 2:20-cv-00470-NJ Filed 03/24/20 Page 7 of 8 Document 1
costs arising out of the Plaintiffs’ claims arising under Wisconsin law, for the time period

starting on March 24, 2018;

          3.     Grants to the Plaintiffs such other and further relief as the Court deems just and

proper.

          Dated this 24th day of March, 2020.

                                                /s/Yingtao Ho________
                                                Yingtao Ho
                                                Email: yh@previant.com
                                                Wis. Bar #1045418
                                                Attorney for Plaintiffs
                                                The Previant Law Firm S.C.
                                                310 W. Wisconsin Avenue, Suite 100MW
                                                Milwaukee, WI 53203
                                                Telephone: 414-271-4500
                                                Fax: 414-271-6308




                                                  8




               Case 2:20-cv-00470-NJ Filed 03/24/20 Page 8 of 8 Document 1
